PER CURIAM.
The defendant was convicted of armed robbery, La.R.S. 14:64, and sentenced to fifty years imprisonment at hard labor. He relies on one assignment of error in this appeal. Finding no error of law in the trial court ruling complained of, we affirm.
Defendant contends that the trial court erred in denying a motion to suppress his oral confession. The police officers testified that Wells orally confessed to the crime freely and voluntarily, without coercion or inducement, after being given Miranda warnings. The defendant’s testimony essentially agreed with the officers’ version of the interrogation except that he contended the police threatened to charge his cousin as an accessory if he did not confess. The law enforcement officers steadfastly denied the defendant’s allegation and testified that his cousin was brought to the stationhouse for questioning only after defendant confessed.
We find no error in the trial court’s accepting as credible the testimony of the police officers. A trial judge’s evaluation of a witness’ credibility is entitled to great weight and will not be disturbed on review unless clearly erroneous. State v. Schamburge, 344 So.2d 997 (La.1977); State v. McSpaddin, 341 So.2d 868 (La.1977); State v. Simmons, 340 So.2d 1357 (La.1976); State v. Hills, 337 So.2d 1155 (La.1976).
Accordingly, we affirm the conviction and sentence.